Citation Nr: 1622186	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-27 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for status post septoplasty with chronic sinusitis. 
 
3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for depression, granted an increased rating of 10 percent for status post septoplasty with chronic sinusitis (herein sinusitis), and denied a rating in excess of 30 percent for migraine headaches.

In May 2014, and July 2015, the Board remanded the claims for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches are not shown to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected status post septoplasty with chronic sinusitis is shown to have been productive of episodes of sinusitis treated with antibiotics and corticosteroids, but not three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for the Veteran's migraine headaches are not shown to have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); § 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 10 percent for status post septoplasty with chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6502, 6513 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for service-connecte migraine headaches, and status post septoplasty with chronic sinusitis.

In April 1979, the RO granted service connection for headaches, mixed migraine, sinus and allergic, evaluated as 10 percent disabling, and for status post septoplasty, evaluated as noncompensable (0 percent disabling).  In July 1982, the RO increased the Veteran's rating for his headaches to 30 percent.  In November 1984, the RO denied claims for increased ratings for both migraine headaches, and sinusitis.  In December 1999, the RO denied a claim for an increased rating for headaches.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015); see also 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).      

In March 2007, the Veteran filed a claim for increased ratings.  In October 2007, the RO granted the claim for an increased rating for sinusitis, to the extent that it increased his rating to 10 percent, with an effective date of March 3, 2007, and denied the claim for an increased rating for migraine headaches.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b).

Migraine Headaches

The Veteran's migraine headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic 8100.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate. 

Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing." Id. at 445.  

The United States Court of Appeals for Veterans Claims ("Court") has stated that given the use by Congress of the conjunctive "and" in a statute, all of the requirements must be met before funds could be allocated or authorized.  See Malone v. Gober, 10 Vet. App. 539 (1997).  

With regard to the history of the disability in issue, the Veteran's service treatment records show that in April 1974, he began receiving treatment for complaints of headaches, to include medication.  There was no report or finding of head trauma.  In August 1975, he reported having headaches since age 12.  Following extensive treatment, he was determined to have migraine headaches, which were eventually characterized as intractable.  A July 1976 report notes that he was hospitalized for evaluation, with a ten-year history of headaches following a head injury during a football game which he was told had resulted in a pinched nerve,  He was also noted to have an episode of head trauma in about July 1975, during service, resulting in a loss of consciousness for about 30 seconds.  A brain scan and X-rays were noted to have been normal.  His final diagnosis was headaches, migraine and tension type.  

Following active duty service, a June 1980 TDRL (reserve duty) examination report notes a history of common migraine headache refractory to treatment.  An associated report notes that the Veteran was medically retired in June 1978 with diagnoses of common migraine headache and sinus headache, both refractory to therapy.  As for the nonservice medical evidence, it shows a number of treatments for headaches, with use of medication.  See 38 C.F.R. § 4.1 (2015).  

With regard to the medical evidence dated during the time period on appeal, VA progress notes show a number of complaints of headaches that were manifested by severe pain at times.  This evidence shows that the Veteran was provided with sumatriptan succinate.  A November 2008 neuropsychiatric evaluation notes complaints of headache since service.  The report notes that the Veteran was currently unemployed, but that he occasionally works as a "consultant" selling and installing computer and telecommunications devices, and that he also refurbishes old computers for resale.  He has been engaged in this work since his discharge from the Navy.  In November 2010, he reported that his migraines "were not as bad."  An April 2011 report notes complaints of six to seven headaches per month.  In March 2012, he denied having headaches.  In November 2014, he was evaluated for complaints of increasing headaches, with possible trigeminal neuralgia.  He reported having a new type of headache he had not previously experienced, with pain that began at the back of his head and radiated forward to his eye and around his temporal area.  

A QTC examination report, dated in October 2007, shows that the Veteran complained of a 32-year history of headaches, manifested by recurrence, throbbing on the left side and eye, with visual and aural symptoms.  He asserted that he had to stay in bed during his headaches and that he was unable to do anything, and that his headaches averaged four times per week, and lasted about two days.  He also reported nausea and dizziness.  On examination, the cranial nerves were normal.  Coordination was within normal limits.  The relevant diagnosis was migraine syndrome, with objective complaints of headaches and a normal neurological examination.  

A VA headaches disability benefits questionnaire (DBQ), dated in April 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of headaches occurring approximately once a month, which resulted in symptoms at the front and sides of his head, which came on suddenly, and which were pulsating in nature, with occasional aura.  He stated that they were severe and that they may last two to three days.  He stated that his medication reduced their severity from severe to mild.  He said that when they occur, he may have some sensitivity to light or noise, and some nausea or vomiting.  The report notes the following: he was provided with sumatriptan hydrocodone (5 milligrams (mg.) and acetaminophen (325 mg.) for his symptoms.  He has pulsating and throbbing headaches, with pain on both sides of the head, and at the front of the head.  He also has nausea, and vomiting, and sensitivity to light, sound, and changes in vision, lasting more than two days.  He does not have characteristic prostrating attacks of either migraine or non-migraine headache pain.  His headache condition does not impact his ability to work.  The Veteran reported that his migraine headaches are not worse, and that they are controlled with his prescribed medications.  He was seen by the neurology department in November 2014 and no changes were made to his treatment plan.  

The Board finds that the claim must be denied.  Although the Veteran reported during his October 2007 QVC examination, in essence, that his headaches are prostrating, this is not corroborated by the medical evidence, which does not show that his headaches are prostrating.  Furthermore, the April 2015 VA DBQ shows that the examiner specifically determined that his headaches are not prostrating.  The Board therefore finds that the evidence is insufficient to show that the Veteran's headaches are "completely prostrating."  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In addition, there is no evidence to show that they are productive of severe economic inadaptability.  In this regard, a July 2011 audiology note indicates that he was employed (i.e., "he was encouraged to talk to his employer regarding his difficulty on the telephone").  A December 2011 report shows that he reported that "he works in Decatur."  A June 2014 VA progress note states that he is in school to gain a bachelor's degree in computer science.  VA progress notes, dated in September and November of 2014, and March and May of 2015, indicate that he was still in school, studying computer science, although he was having some difficulties in school due to at least six different conditions, to include his migraines.  He reported having a cumulative 3.8 grade point average as of September 2014.  There is no medical evidence indicating that his headaches significantly affect his employment.  The April 2015 VA DBQ shows that the examiner specifically determined that his headaches do not impact his ability to work.  

In summary, while the Veteran clearly has problems with this issue, the objective medical evidence is insufficient to show that the Veteran's headaches are of such frequency and severity to meet the criteria for a rating in excess of 30 percent under DC 8100.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent.  In this regard, it is important for the Veteran to understand that a 30 percent rating is a significant disability, indicating, very generally, a 30 percent decrease in the Veteran' functional capacity. 

Status Post Septoplasty with Chronic Sinusitis

With regard to the history of the disability in issue, the Veteran's service treatment records show that in March 1977, he underwent a septoplasty under local anesthesia without complication, and an adequate postoperative recovery.  Following active duty service, a June 1980 TDRL examination report notes a history of sinus headache refractory to treatment.  An associated report notes that the Veteran was medically retired in June 1978 with diagnoses of common migraine headache and sinus headache, both refractory to therapy.  In December 1982, he underwent a Caldwell Luc exploration with nasal antral windows.  The diagnosis was chronic maxillary sinusitis.  See 38 C.F.R. § 4.1.

The Veteran's status post septoplasty with chronic sinusitis has been evaluated under 38 C.F.R. § 4.97, DCs 6502-6513

Under 38 C.F.R. § 4.97, DC 6502, (Septum, nasal deviation of: Traumatic only), disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.97, DC 6513, chronic, maxillary sinusitis is rated under the General Rating Formula for Sinusitis (DCs 6510 through 6514). 

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is awarded where the condition is detected by X-ray only. 

A 10 percent evaluation is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

 A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

VA progress notes show that the Veteran's problem lists note chronic frontal sinusitis.  His medication lists indicate use of a sinus rinse for each nostril, twice a day, and show that at times he has been prescribed corticosteroids and antibiotics, to include flunisolide, fluticasone, augmetin, chlorpheniramine, biaxin, and Mometasone.  In 2007, CT scan was noted to show clear sinuses.  In April 2013, a CT (computerized tomography) scan of the sinuses showed no acute or chronic sinusitis but with changes suggestive of post surgical changes.  In August 2013, an ENT (ear, nose and throat) endoscopy revealed clear nasal passages, nasal pharynx, oral pharynx, larynx, and hypopharynx.  A September 2013 ENT history and physical notes that an anterior rhinoscopy showed a normal appearing nasal mucosa with a midline septum.  A March 2015 nasal endoscopy revealed a normal inferior turbinate and meatus, normal middle turbinate and meatus, and a normal superior turbinate & meatus, all without mass, lesion, or purulence, as well as a clear nasopharynx.

A QTC examination report, dated in October 2007, shows that the Veteran complained of a 32-year history of chronic sinusitis.  He complained that his symptoms were constant, and that he is incapacitated as often as three times per month, with each incident lasting one week.  He has headaches with his sinusitis, and requires antibiotic treatment lasting four to six weeks for his sinusitis, with difficulty breathing from the nose, hoarseness, pain, and crusting.  He claimed that he was unable to go outdoors and work.  On examination, there was no nasal obstruction, no deviated septum, no partial loss of the nose or the ala, no nasal polyps, and no scar or disfigurement.  There was rhinitis present that was thought to be allergic in origin.  Sinusitis was present at the frontal and maxillary sinuses, with tenderness.  There was no purulent discharge from the nose.  Nasal bone X-rays were noted to be within normal limits.  The relevant diagnosis was chronic sinusitis, status post septoplasty, with subjective sinus and nasal congestion, and objective sinus tenderness.  There was no bacterial rhinitis.

A VA headaches disability benefits questionnaire (DBQ), dated in April 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of severe facial pain and pressure from sinus infection, colored nasal discharge and congestion, and decreased sense of smell, environmental allergies (grass, pollen, pet dander), headache, dizziness, and watery eyes.  He stated that his sinuses are worse in the Spring, and that his symptoms are controlled with his medications.  The report notes the following: the Veteran has sinusitis affecting the frontal  sinuses, with tenderness.  There are no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the last 12 months.  There are no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  His nasal turbinates had mild swelling and mild redness.  There was mild parotid gland swelling.  There was no loss of part of the nose or other scars of the nose exposing both nasal passages, or loss of part of one ala, or other obvious disfigurement.  

An MRI (magnetic resonance imaging) study for the sinuses, dated in February 2015, was noted to contain an impression of slightly asymmetrical prominence of the left parotid gland when compared to the contralateral side, without significant focal enhancement, no suspicious focal lesion throughout the remaining visualized maxillofacial region, and no suspicious upper cervical adenopathy.  The Veteran's condition did not impact his ability to work.  The diagnosis was chronic sinusitis.

The Board finds that the claim must be denied.  The criteria for a rating in excess of 10 percent require three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  The evidence shows that the Veteran has had episodes of sinusitis lasting at least six weeks on a number of occasions with antibiotic treatment, however, there is no competent evidence to show that he was advised his treatment required bed rest.  38 C.F.R. § 4.97, DC 6513.  The Board further notes that there is little evidence to indicate that the Veteran's nasal drainage was purulent or crusting.  The evidence is therefore insufficient to show that the Veteran has three or more incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Furthermore, the criteria for an evaluation in excess of 10 percent require six or more non-incapacitating episodes of sinusitis a year characterized by headaches, pain, and purulent discharge or crusting.  The April 2015 VA DBQ shows that the examiner indicated that there are no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the last 12 months, and no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  Accordingly, the claim must be denied.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his headache and sinus symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities and, in most part, it is important for the Veteran to understand that these statements from Veteran are the basis for the current findings. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of that currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization during the time period on appeal.  In this regard, as previously discussed, there is evidence dated in 2011 indicating that he was employed, and that as of 2014 he is in school earning a bachelor's degree in computer science.  There is no medical evidence indicating that his headaches or sinus symptoms significantly affect his employment.  The April 2015 VA DBQs shows that the examiners specifically determined that his headaches and sinus symptoms do not impact his ability to work.  See Boggs v. West, 11 Vet. App. 334, 344 (1998); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest ratings possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disabilities in issue.  The evidence indicates that he has been employed and/or been a student during the appeal period.  The April 2015 VA DBQs shows that the examiners specifically determined that his headaches and sinus symptoms do not impact his ability to work.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2007 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as December 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.

In July 2015, the Board remanded this claim. The Board directed that the Veteran be requested to provide releases authorizing VA to obtain all records of private treatment in 2012 at Newton Medical Center and in September 2014 at the Northeast Georgia Medical Center, and that the Veteran's VA treatment reports dated since May 2009 should be obtained.  

In October 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  His VA treatment records were subsequently obtained.  That same month, the Veteran reported receiving treatment from a number of private health care providers.  VA attempted to obtain all of these records, however, in each case, the records were either destroyed or otherwise not found.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A rating in excess of 30 percent for migraine headaches is denied.

A rating in excess of 10 percent for status post septoplasty with chronic sinusitis is denied.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that was caused by his active duty service.  

In July 2015, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, to include obtaining an etiological opinion.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

It does not appear that the Veteran was ever afforded a psychiatric examination following the Board's July 2015 remand.  On remand, the Veteran should be afforded a psychiatric examination, to include obtaining etiological opinions.  Id.  In this regard, the Board notes that a number of VA reports note a mood disorder due to general medical condition, with indications that it is due to pain.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  His VA progress notes show a number of complaints of pain, including, but not limited to, pain from two disorders for which service connection is in effect, i.e., sinusitis and migraine headaches.  

Under the circumstances, the issue of entitlement to service connection for an acquired psychiatric disorder on a secondary basis has been raised.  See 38 C.F.R. § 3.310 (2015); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination, to include etiological opinions based on that examination and a review of the claims file.  The examiner must indicate a review of the claims file.  

The examiner should be informed that service connection is currently in effect for migraine headaches, and sinusitis, status post septoplasty.

The examiner is asked to provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability present, to include PTSD, since February 2008 (i.e., the date the Veteran filed his claim) had its onset during active service or was caused by any event in active service?

(b) If and only if, the answer to question (a) is "no," is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability present, since February 2008 was caused by a service-connected disability?

(c) If and only if, the answer to question (b) is "no," is it at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disability present, since February 2008 was aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability?
 
(d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(e)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


